Citation Nr: 0920418	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran presented testimony at a Board hearing in August 
2008.  A transcript of the hearing is associated with the 
claims folder.  

By way of background, the Veteran's claim was remanded for 
further evidentiary development in November 2008.  After 
completing the requested development, the Appeals Management 
Center (AMC) readjudicated the claim, as reflected by a March 
2009 supplemental statement of the case.  Because the benefit 
sought remains denied, the claim has been returned to the 
Board.


FINDINGS OF FACT

1.  The Veteran was not treated for or diagnosed with a 
lumbar spine disability in service.

2.  The Veteran was first diagnosed with a lumbar spine 
disorder approximately 36 years after service.

3.  The medical opinion of record states that the Veteran's 
lumbar spine disorder is less likely than not related to 
service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), as amended by 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In February 2004, the RO sent the Veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disability and service. 

The Board finds that the content of this letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an SOC dated in 
March 2005 provided him with yet an additional 60 days to 
submit more evidence, and an SSOC dated in March 2009 
provided him with a additional 30 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

The Board further notes that a March 2006 VCAA letter 
discussed the downstream disability rating and effective date 
elements stemming from an underlying claim for service 
connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).   

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, including his 
service and private treatment records, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Veteran also testified at a 
hearing before the undersigned Acting Veterans Law Judge, and 
he was provided with a VA spinal examination during the 
pendency of his claim.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising his as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

The evidence of record reflects that the Veteran is currently 
diagnosed with a lumbar spine disorder; thus, the relevant 
inquiry is whether his disability is related to service.

At his Board hearing, the Veteran testified that his current 
lumbar spine disorder is the result of injuries sustained 
when attending Jump School while in service and that he has 
experienced back pain since his discharge from service.

The Veteran's service treatment records fail to reflect any 
treatment for or diagnosis of a lumbar spine disorder.  While 
the Veteran affirmed having recurrent back pain at 
separation, his spine and other musculoskeletal system were 
found to be normal upon examination.

The Veteran's post-service private treatment records reflect 
that in May 2002 he complained of aching from his lower 
thoracic spine up, but no back disability was noted at that 
time.  In March 2004, the Veteran complained of lower back 
pain with pain radiating to his legs, and the treating 
physician noted that the Veteran had musculoskeletal back and 
leg pain. A later treatment record from that same month 
reflects similar complaints and an assessment of probable 
radiculopathy.  An MRI conducted on that same date reflected 
lumbar spondylosis.

The Veteran underwent a VA spinal examination in February 
2009 to address the etiology of his lumbar spine disorder.  
During the examination, the Veteran reported military 
occupations as a mechanic and an infantryman and a 30-year 
civilian career as a welder.  The examiner extensively 
reviewed the Veteran's claims file and noted that there was 
no diagnosis or documentation of a back condition in service; 
while the Veteran reported recurrent back pain at separation, 
his corresponding spinal examination was normal.  After 
examining the Veteran and reviewing x-rays of his thoracic 
and lumbar spine, as well as the March 2004 MRI results, the 
examiner diagnosed the Veteran with thoracic chronic 
compression fractures with kyphoscoliosis and lumbar 
degenerative disc disease and degenerative joint disease with 
bilateral L5-S1 radiculopathy.  

However, the examiner opined that the Veteran's back 
condition was less likely than not caused by or causally 
related to service.  In support of her opinion, the examiner 
stated that the Veteran's service treatment records do not 
reflect that he sustained a back injury in service.  
Moreover, she stated that myofascial back pain, such as the 
Veteran's, is usually a consequence of an active life and 
does not usually indicate pathology without significant 
mechanism of injury, and the Veteran had an active civilian 
career spanning decades.  The examiner further opined that 
the Veteran's civilian career, combined with his body build 
and natural aging, fully explains his thoracolumbar spinal 
condition; thus his condition is not related to service.

The Board finds that the evidence of record does not relate 
the Veteran's lumbar spine disorder to service.  While the 
Veteran is competent to report experiencing back pain since 
service, his report is not corroborated by evidence of 
medical treatment since service, and the Veteran is not 
medically qualified to establish the requisite link between 
service and his current back disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Moreover, as referenced by the VA examiner, the Veteran was 
neither treated for nor diagnosed with a lumbar spine 
disorder in service, which was first diagnosed in 2004, 
approximately 36 years after his discharge from service and 
after his 30-year post-service career as welder.  The Board 
notes that service connection may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the VA examiner found that the Veteran's lumbar 
spine disorder was not related to service based on the 
pathology of his spinal disability.  The Board finds that the 
examiner's opinion is consistent with the evidence of record, 
and the Veteran has not offered a medical opinion linking his 
disability to service.

Therefore, given the lack of evidence linking the Veteran's 
lumbar spine disorder to service, a basis upon which to grant 
service connection has not been presented, and the Veteran's 
appeal is therefore denied.


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


